DETAILED ACTION
This Office Action is in response to Applicant Amendment and Argument filed on 08/19/2022. This Action is made FINAL.

Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claims 1, 4-11, and 13-20 amending the claims from “a primary system” and “a secondary system” to “a primary processor” and “a secondary processor” cite a known structure (processor) and therefore no longer invoke interpretation under 112(f).

Amendments to claim 1 amending “designed to” to “configured to” and amending to clarify the vehicle is braked and then secured to a standstill overcome previous rejections under 112(b) and therefore the rejections under 35 U.S.C. 112(b) to claims 1 and 7-13 are withdrawn.

Amendments to claim 2 clarifying that the emergency function is performed below a predefined speed overcomes the previous rejection under 112(b) and therefore the rejections under 35 U.S.C. 112(b) to claims 2-4 are withdrawn.

Amendments to claims 5-6 and 14-20 removing the word “already” clarifying the claims intended meaning and therefore the rejections under 35 U.S.C. 112(b) to claims 5-6 and 14-20 are withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks pages , filed 08/19/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered but they are not persuasive.

In the Remarks, Applicant argued the following:

Nilsson fails to teach or suggest 
“wherein the secondary processor is configured to perform the emergency function when a fault occurs in the primary processor”
Baehrle-Miller fails to teach or suggest 
“conducting an emergency function, in which the motor vehicle is secured at a standstill.”


Regarding point (a)(i), applicant argues that Nilsson teaches away from the claimed limitation by stating that Nilsson states the secondary brake-control unit is used in case of a fault with the primary brake-control unit to continue to drive. While Nilsson does disclose this capability, as shown in the rejection to claim 1 below, Nilsson teaches a secondary brake-control unit as a redundant back-up to the primary brake-control unit where to be a redundant back-up it would be required to have the full capabilities of the primary brake-control unit. Further, Nilsson teaches the primary brake-control unit, in the case of a fault executing a longitudinal control profile “…to control the wheel brakes 6 to perform braking to a stop.” So, as the secondary brake-control unit is configured to execute a longitudinal control profile in the case of a fault of the primary brake-control unit, Nilsson’s teaching of a longitudinal control profile including controlling the vehicle to brake to a standstill teaches wherein the secondary processor is configured to perform the emergency function when a fault occurs in the primary processor.
	
	Regarding point (b)(ii), applicant argues that Baehrle-Miller teaches the parking break is deactivated during operation and that no emergency function is taught. However, as discussed in the rejection below Baehrle-Miller teaches the use of the parking break in an predetermined operative state which includes no braking as well as braking less than full activation, in response to a detected operative state of the motor vehicle. The predetermine operative state further includes securing the  vehicle to a standstill as exempted by “for example in order to hold a motor vehicle on an incline”. The combination of Nilsson and Baehrle-Miller, as Nilsson teaches the use of a secondary brake processor for an emergency function in response to a fault in the primary brake processor and Baehrle-Miller teaches in response to a vehicle operative state, use of a parking break to further secure the vehicle to a standstill, the combination of Nilsson and Baehrle-Miller teaches the limitations of claim 1.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al (US 20180229738 A1 ) henceforth referred to as Nilsson and further in view of Baehrle-Miller (US 20160214595 A1) henceforth referred to as Baehrle-Miller.

Regarding claim 1 Nilsson teaches A brake system for a motor vehicle (para [0047] line 1-4 : “The present disclosure proposes, and illustrates in FIG. 1, a solution to provide an improved safety stoppage device 1 capable to safely bring an autonomous road vehicle 2 to a halt in case of a fault.”) comprising: 
A primary processor (para [0048] line 1-11 : “The autonomous road vehicle 2 according to FIG. 1, a normally forward direction of travel of which is illustrated in FIG. 1 by the dashed arrow 20, comprises a primary brake system 3 including a primary brake-control unit 4 and a primary brake circuit 5.”) and a secondary processor (para [0051] line 1-5 : “In order to ensure that the autonomous road vehicle 2 can be brought to a safe stop in case of a fault, even with limited or no communication, it is suggested to provide to the above described autonomous road vehicle 2 with a safety stoppage device 1.”, para [0055] line 1-8 : “According to some further embodiments and in order to provide for robust solutions, should either of primary brake and steering systems 3, 7 encounter problems affecting their availability the safety stoppage device 1 further comprises a redundant brake system 14 including a secondary brake-control unit 15 and a secondary brake circuit 16, dashed lines, operatively connected to the wheel brakes 6.”) that are each configured to conduct an emergency function, in which the motor vehicle is automatically braked to a standstill (para [0052] line 1-7 : “In the safety stoppage device 1 the primary brake-control unit 4 is arranged or configured to monitor the longitudinal control signals for faults and upon determination of such a fault it is arranged or configured to execute a longitudinal control profile, stored independent from the autonomous drive-control unit 13, to control the wheel brakes 6 to perform braking to a stop.”, As the safety stoppage device has a redundant brake-control unit 15, it is required in order for the brake-control unit to be redundant that it is also configured to braked the motor vehicle to a standstill.); 
wherein at least the primary processor is configured to perform the emergency function when a fault occurs in a vehicle function  configured to autonomously control or remotely control the motor vehicle (para [0049] line 1-8 : “The autonomous road vehicle 2 further has control networks 11 and sensors 12 for monitoring the autonomous road vehicle 2 surroundings and motion, illustrated schematically by boxes in FIG. 1, and an autonomous drive-control unit 13 for processing sensor- and communication-signals and providing control signals for lateral and longitudinal control enabling continuous autonomous drive of the vehicle 2.”, para [0052] line 1-7 : “In the safety stoppage device 1 the primary brake-control unit 4 is arranged or configured to monitor the longitudinal control signals for faults and upon determination of such a fault it is arranged or configured to execute a longitudinal control profile, stored independent from the autonomous drive-control unit 13, to control the wheel brakes 6 to perform braking to a stop.”), wherein the secondary processor is configured in this case to perform the emergency function when a fault occurs in the primary processor (para 0058 line 1-7 : “The secondary brake-control unit 15 is, in case of a primary brake system 3 fault, arranged or configured to override execution of any longitudinal control profile by the primary brake-control unit 4 and to receive from the autonomous drive-control unit 13 the control signals for longitudinal control and execute longitudinal control of the vehicle 2 based thereupon.”). However, Nilsson does not explicitly teach the primary and secondary systems wherein the vehicle is then secured at the standstill.

However, in the same field of endeavor (brake systems for autonomous vehicles) Baehrle-Miller teaches a system where the motor vehicle is automatically braked to a standstill and then secured at the standstill (para [0008] line 1-11 : “The method according to the invention for the operation of a motor vehicle, wherein at least one autonomous or partially autonomous operating mode of the motor vehicle can be activated and the motor vehicle comprises a service brake and a parking brake, is characterized in that in response to a detected operative state of the motor vehicle the parking brake is shifted from a rest state into a predetermined operative state, wherein the predetermined operative state of the parking brake is determined such that the parking brake produces no braking effect or a significantly lower braking effect compared to full activation.”, para [0020] line 1-3 : “Furthermore, it has also proved to be advantageous to check the functionality of the autonomous or partially autonomous operating mode. The operative state of the motor vehicle can be described here based on determined or detected faults and/or on the unavailability of the autonomous or partially autonomous operating mode.”, para [0024] line 1-4 : “Advantageously, it is further provided that the method is characterized in that the predetermined operative state of the parking brake is a state of the parking brake in which”, para [0027] line 1-2 : “the parking brake applies a predetermined braking effect, wherein in particular it is provided that”, para [0028] line 1-5 : “a position of the parking brake is set, by means of which a partially and/or fully laden motor vehicle is held on an incline and/or a position of the parking brake is set, by means of which a partially and/or fully laden motor vehicle is braked.”, para [0029] line 1-12 : “This means that there is not one certain predetermined operative state of the parking brake, but different predetermined operative states can be set. The predetermination of the operative states of the parking brake is carried out as already mentioned in response to a detected operative state of the motor vehicle. The parking brake can comprise a minimized and a defined air gap and/or free travel here. Advantageously, the reliability of the automated function can be increased owing to this. Alternatively, the parking brake can apply a predetermined braking effect, for example in order to hold a motor vehicle on an incline.”, As Baehrle-Miller teaches a system configured to further secure the vehicle at a standstill according to an emergency function a Nilsson teaches a redundant primary and secondary system to brake the motor vehicle to a standstill according to an emergency function the combination of Nilsson and Baehrle-Miller teaches a primary processor and a secondary processor that are each configured to conduct an emergency function, in which the motor vehicle is automatically braked to a standstill and then secured at the standstill.).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the safety stoppage device of Nilsson with the system of Baehrle-Miller “to increase the availability and the reliability of autonomous or partially autonomous functions”(Baehrle-Miller para [007] line 1-3).

Regarding claim 7, the combination of Nilsson and Baehrle-Miller teaches The brake system of claim 1, further Nilsson teaches wherein the primary processor is configured to control all means configured  for braking and/or securing the vehicle in a standstill (Fig. 1, Fig. 1 shows the primary system 4, connected to all means for braking).

Regarding claim 9, the combination of Nilsson and Baehrle-Miller teaches The brake system of claim 1, further Baehrle-Miller teaches wherein the secondary processor is configured  to secure the vehicle at a standstill by actuating a parking lock (para [0029] line 9-11 : “Alternatively, the parking brake can apply a predetermined braking effect, for example in order to hold a motor vehicle on an incline.”, as Nilsson teaches redundant primary and secondary systems the secondary system would then be configured to secure the vehicle at a standstill by actuating a parking lock as taught by Baehrle-Miller).

Regarding claim 10, the combination of Nilsson and Baehrle-Miller teaches The brake system of claim 1, further Nilsson teaches wherein  the primary and/or secondary processor is configured  to perform the emergency function when at least one of the following faults in the vehicle function occurs: 
fault in communication with the vehicle function; 
exceeding a limit value of the vehicle speed specified by the vehicle function; 
request by the vehicle function to perform the emergency function (para [0047] line 1-8 : “The present disclosure proposes, and illustrates in FIG. 1, a solution to provide an improved safety stoppage device 1 capable to safely bring an autonomous road vehicle 2 to a halt in case of a fault. Multiple system components may malfunction simultaneously, e.g. due to loss of primary power or loss of communication due to electromagnetic interference (EMI), and there might not be sufficient information or functionality to perform autonomous driving.”).

Regarding claim 12, the combination of Nilsson and Baehrle-Miller teaches a brake system of claim 1,further Nilsson teaches a brake system on a motor vehicle (Fig. 1,  Fig. 1 shows the brake system disposed on a motor vehicle) therefore the combination of Nilsson and Baehrle-Miller teaches A motor vehicle with a brake system of claim 1.

Regarding claim 13, the combination of Nilsson and Baehrle-Miller teaches Method for operating a brake system of  claim 1, further Nilsson teaches wherein the primary processor performs the emergency function when a fault occurs in a vehicle function configured to autonomously control or remotely control the motor vehicle (para [0049] line 1-8 : “The autonomous road vehicle 2 further has control networks 11 and sensors 12 for monitoring the autonomous road vehicle 2 surroundings and motion, illustrated schematically by boxes in FIG. 1, and an autonomous drive-control unit 13 for processing sensor- and communication-signals and providing control signals for lateral and longitudinal control enabling continuous autonomous drive of the vehicle 2.”, para [0052] line 1-7 : “In the safety stoppage device 1 the primary brake-control unit 4 is arranged or configured to monitor the longitudinal control signals for faults and upon determination of such a fault it is arranged or configured to execute a longitudinal control profile, stored independent from the autonomous drive-control unit 13, to control the wheel brakes 6 to perform braking to a stop.”), wherein the secondary processor contrastingly performs the emergency function in the event that a fault occurs in the primary processor (para 0058 line 1-7 : “The secondary brake-control unit 15 is, in case of a primary brake system 3 fault, arranged or configured to override execution of any longitudinal control profile by the primary brake-control unit 4 and to receive from the autonomous drive-control unit 13 the control signals for longitudinal control and execute longitudinal control of the vehicle 2 based thereupon.”).



Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson and Baehrle-Miller and further in view of Nijakowski et al (US 9511756 B2) cited in the IDS henceforth referred to as Nijakowski.

Regarding claim 2, the combination of Nilsson and Baehrle-Miller teaches The brake system of claim 1,  however the combination does not explicitly teach wherein the emergency function is performed below a predefined speed and the emergency function provides engaging in emergency braking and then securing the motor vehicle in a standstill.

However, in the same field of endeavor (failsafe parking systems) Nijakowski teaches a system wherein the emergency function is performed below a predefined speed and the emergency function provides engaging in emergency braking and then securing the motor vehicle in a standstill (col 2 line 2-4 : “The switch into park position “P” may only be made at speeds lower than a specified maximum speed.”, col 3 line 5-23 : “FIG. 2 shows a flow chart of a method for protecting a parking assistance system 1 from a failure of brake system 2, 4, 5. In a first step 15, it is initially determined whether the parking assistance function is active. If the answer is yes (Y), brake control unit 2 monitors hydraulic power unit 4 with regard to errors (step 16). At the same time, brake control unit 2 is monitored by transmission control unit 6 or control unit 8 of the automatic parking brake (step 17). If an error is present in the hydraulic power unit (case Y in step 16), brake control unit 2 sends an activating request to transmission control unit 6 and/or APB control unit 8 in step 18. If transmission control unit 6 is addressed, it generates in step 20 a request to a gear selector 7 to set park position “P” or neutral position (idling) “N”. If APB control unit 8 is addressed, it generates an activating signal for gear selector 7 to set park position “P” and/or an activating signal for actuator 9 of the parking brake in order to apply the parking brake and brake the vehicle.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Nilsson and Baehrle-Miller with the system of Nijakowski “to protect a brake assistance system from a failure of the service brake system”(Nijakowski col 1 line 34-36).

Regarding claim 3, the combination of Nilsson and Baehrle-Miller teaches The brake system of  claim 2, further Nilsson teaches wherein the emergency function provides braking the motor vehicle to a standstill and then securing it at a standstill taking into account a current traffic situation (para [0049] line 1-8 : “The autonomous road vehicle 2 further has control networks 11 and sensors 12 for monitoring the autonomous road vehicle 2 surroundings and motion, illustrated schematically by boxes in FIG. 1, and an autonomous drive-control unit 13 for processing sensor- and communication-signals and providing control signals for lateral and longitudinal control enabling continuous autonomous drive of the vehicle 2.”, para [0050] line 1-5 : “The sensors 12 may e.g. be based on camera, radar and lidar technologies, for monitoring the autonomous road vehicle 2 surroundings and, e.g. yaw-rate sensors, accelerometers, gyroscopes and wheel speed sensors, for monitoring motion of the autonomous road vehicle 2.”, para [0051] line 1-5 : “In order to ensure that the autonomous road vehicle 2 can be brought to a safe stop in case of a fault, even with limited or no communication, it is suggested to provide to the above described autonomous road vehicle 2 with a safety stoppage device 1.”, as Nijakowski teaches securing a vehicle at a standstill when under a predetermine maximum speed and Nilsson teaches braking to a standstill taking into account a current traffic situation the combination would then , when a vehicle is traveling greater than or equal to the predefined speed, reduce speed taking into account a current traffic situation and then securing to a standstill as the vehicle is below the predetermined speed. Therefore, the combination of Nilsson, Baehrle-Miller, and Nijakowski teaches  wherein at a motor vehicle speed greater than or equal to the predefined speed, the emergency function provides braking the motor vehicle to a standstill and then securing it at a standstill taking into account a current traffic situation) .

Regarding claim 4, the combination of Nilsson, Baehrle-Miller, and Nijakowski teaches The brake system of  claim 3,  further Nilsson teaches wherein  the primary processor and the secondary system are configured to execute at least one subfunction of the vehicle function(para [0052] line 1-7 : “In the safety stoppage device 1 the primary brake-control unit 4 is arranged or configured to monitor the longitudinal control signals for faults and upon determination of such a fault it is arranged or configured to execute a longitudinal control profile, stored independent from the autonomous drive-control unit 13, to control the wheel brakes 6 to perform braking to a stop.”).

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson and Baehrle-Miller and further in view of Zhang (US 20140331666 A1) henceforth referred to as Zhang.

Regarding claim 8, the combination of Nilsson and Baehrle-Miller teaches The brake system of claim 1, however the combination does not explicitly teach wherein the secondary processor is configured  to brake the vehicle by actuating an electronic brake booster.

However, in the same field of endeavor (vehicle braking systems) Zhang teaches a system wherein the system is configured to brake the vehicle by actuating an electronic brake booster (para [0023] line 1-5 : “As shown in FIG. 1, an electric brake booster used in a vehicle brake system according to a preferred embodiment of the invention comprises a housing 1 which may be made of any suitable material, for example, formed by punching a sheet metal, like that in some traditional vacuum boosters.”, As Zhang teaches the use of an electronic brake booster and the combination of Nilsson and Baehrle-Miller teaches a secondary system configured to brake the vehicle, the combination of Nilsson, Baehrle-Miller, and Zhang teaches  wherein the secondary processor is configured  to brake the vehicle by actuating an electronic brake booster).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Nilsson and Baehrle-Miller with the system of Zhang to increase the braking force of the system.

Claims 5-6, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson and Baehrle-Miller and further in view of Klesing (US 20190100237 A1) henceforth referred to as Klesing.

Regarding claim 5, the combination of Nilsson and Baehrle-Miller teaches The brake system of claim 1,  however the combination does not explicitly teach wherein  the secondary processor is configured to perform the emergency function in the event of a fault in the primary processor.

However, in the same field of endeavor (redundant vehicle systems) Klesing teaches a system wherein  the secondary processor is configured to perform the emergency function in the event of a fault in the primary processor. (para [0029] line 1-13 : “FIG. 3 illustrates an example redundant microcontroller unit (MCU) system according to one or more embodiments. The depicted MCU system 200 is depicted in a context of the vehicle 10, where communication to/from the MCU architecture 200 is performed using one or more controller area network (CAN) buses. Further, in the illustrated MCU architecture 200, two microcontrollers are used to provide redundancy. It should be noted that in other implementations the MCU system 200 can include additional microcontrollers. The MCUs of the MCU system 200 are internally connected by an inter-micro communication (IMC) to share information among each other, such as status information.”, para [0030] line 1-3 : “In the depicted example, MCU-2 220 acts as a backup for the MCU-1 210, and vice versa, during CAN communication failure.”, as Klesing teaches the primary and secondary systems as backup systems to each other, where it would be required that each system is configured to control a function in the event of a fault in the primary system, and the combination of Nilsson and Baehrle-Miller teaches redundant systems from controlling emergency functions of braking the combination of Nilsson, Baehrle-Miller, and Klesing teaches wherein  the secondary processor is configured to perform the emergency function in the event of a fault in the primary processor.).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Nilsson and Baehrle-Miller with the system of Klesing “to achieve higher safety levels” (Klesing para [0003] line 2-3).

Regarding claim 6, the combination of Nilsson and Baehrle-Miller teaches The brake system of claim 1, however the combination does not explicitly teach wherein the primary processor is configured  to perform the emergency function in the event of a fault in the secondary system.

However, in the same field of endeavor (redundant vehicle systems) Klesing teaches a system wherein the primary processor is configured  to perform the emergency function in the event of a fault in the secondary system. (para [0029] line 1-13 : “FIG. 3 illustrates an example redundant microcontroller unit (MCU) system according to one or more embodiments. The depicted MCU system 200 is depicted in a context of the vehicle 10, where communication to/from the MCU architecture 200 is performed using one or more controller area network (CAN) buses. Further, in the illustrated MCU architecture 200, two microcontrollers are used to provide redundancy. It should be noted that in other implementations the MCU system 200 can include additional microcontrollers. The MCUs of the MCU system 200 are internally connected by an inter-micro communication (IMC) to share information among each other, such as status information.”, para [0030] line 1-3 : “In the depicted example, MCU-2 220 acts as a backup for the MCU-1 210, and vice versa, during CAN communication failure.”, as Klesing teaches the primary and secondary systems as backup systems to each other, which would require each be configured to perform the function when there is a fault in the other, and the combination of Nilsson and Baehrle-Miller teaches redundant systems from controlling emergency functions of braking the combination of Nilsson, Baehrle-Miller, and Klesing teaches wherein the primary processor is configured  to perform the emergency function in the event of a fault in the secondary system).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Nilsson and Baehrle-Miller with the system of Klesing “to achieve higher safety levels” (Klesing para [0003] line 2-3).

Regarding claim 11, the combination of Nilsson and Baehrle-Miller teaches The brake system of claim 1, further Nilsson teaches wherein  the secondary processor is configured  to perform the emergency function when at least one of the following faults occurs in the respective systems: 
fault in communication between the primary and secondary processor; 
defect of the primary system, 
defect of the secondary system (para [0058 line 1-7 : “The secondary brake-control unit 15 is, in case of a primary brake system 3 fault, arranged or configured to override execution of any longitudinal control profile by the primary brake-control unit 4 and to receive from the autonomous drive-control unit 13 the control signals for longitudinal control and execute longitudinal control of the vehicle 2 based thereupon.”). However, the combination does not explicitly teach wherein the primary processor is configured to perform the emergency function when at least one of the conditions occurs.

However, in the same field of endeavor (redundant vehicle systems) Klesing teaches a system wherein  the primary and secondary processor are configured to perform a function when at least one of the following faults occurs in the respective systems: 
fault in communication between the primary and secondary processor; 
defect of the primary system, 
defect of the secondary system (para [0029] line 1-13 : “FIG. 3 illustrates an example redundant microcontroller unit (MCU) system according to one or more embodiments. The depicted MCU system 200 is depicted in a context of the vehicle 10, where communication to/from the MCU architecture 200 is performed using one or more controller area network (CAN) buses. Further, in the illustrated MCU architecture 200, two microcontrollers are used to provide redundancy. It should be noted that in other implementations the MCU system 200 can include additional microcontrollers. The MCUs of the MCU system 200 are internally connected by an inter-micro communication (IMC) to share information among each other, such as status information.”, para [0030] line 1-3 : “In the depicted example, MCU-2 220 acts as a backup for the MCU-1 210, and vice versa, during CAN communication failure.”, as Klesing teaches the primary and secondary systems as backup systems to each other and the combination of Nilsson and Baehrle-Miller teaches redundant systems from controlling emergency functions of braking the combination of Nilsson, Baehrle-Miller, and Klesing teaches wherein  the primary and secondary processor are configured to perform the emergency function when at least one of the following faults occurs in the respective systems: 
fault in communication between the primary and secondary processor; 
defect of the primary system, 
defect of the secondary system).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Nilsson and Baehrle-Miller with the system of Klesing “to achieve higher safety levels” (Klesing para [0003] line 2-3).

Regarding claim 20, the combination of Nilsson, Baehrle-Miller, and Klesing teaches The brake system of claim 5,  further Klesing teaches wherein the primary processor is configured to perform the emergency function in the event of a fault in the secondary processor (As the primary system and secondary system are backup systems of each other as well as for the vehicle function each of the systems are configured to perform the emergency function in the event of a fault in the other system.).

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson, Baehrle-Miller, and Nijakowski and further in view of Klesing (US 20190100237 A1) henceforth referred to as Klesing.

Regarding claim 14, the combination of Nilsson, Baehrle-Miller, and Nijakowski teaches The brake system of claim 2, however the combination does not explicitly teach wherein the secondary processor is configured to perform the emergency function in the event of a fault in the primary processor.

However, in the same field of endeavor (redundant vehicle systems) Klesing teaches a system wherein  the secondary processor is configured to perform a function in the event of a fault in the primary processor.
(para [0029] line 1-13 : “FIG. 3 illustrates an example redundant microcontroller unit (MCU) system according to one or more embodiments. The depicted MCU system 200 is depicted in a context of the vehicle 10, where communication to/from the MCU architecture 200 is performed using one or more controller area network (CAN) buses. Further, in the illustrated MCU architecture 200, two microcontrollers are used to provide redundancy. It should be noted that in other implementations the MCU system 200 can include additional microcontrollers. The MCUs of the MCU system 200 are internally connected by an inter-micro communication (IMC) to share information among each other, such as status information.”, para [0030] line 1-3 : “In the depicted example, MCU-2 220 acts as a backup for the MCU-1 210, and vice versa, during CAN communication failure.”, as Klesing teaches the primary and secondary systems as backup systems to each other, where it would be required that each system is configured to control a function in the event of a fault in the primary system, and the combination of Nilsson and Baehrle-Miller teaches redundant systems from controlling emergency functions of braking the combination of Nilsson, Baehrle-Miller, and Klesing teaches wherein  the secondary processor is configured to perform a function in the event of a fault in the primary processor.).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Nilsson, Baehrle-Miller, and Nijakowski with the system of Klesing “to achieve higher safety levels” (Klesing para [0003] line 2-3).

Regarding claim 15, the combination of Nilsson, Baehrle-Miller, and Nijakowski teaches The brake system of claim 3, however the combination does not explicitly teach wherein the secondary processor is configured to perform the emergency function in the event of a fault in the primary processor.

However, in the same field of endeavor (redundant vehicle systems) Klesing teaches a system wherein  the secondary processor is configured to perform a function in the event of a fault in the primary processor.
(para [0029] line 1-13 : “FIG. 3 illustrates an example redundant microcontroller unit (MCU) system according to one or more embodiments. The depicted MCU system 200 is depicted in a context of the vehicle 10, where communication to/from the MCU architecture 200 is performed using one or more controller area network (CAN) buses. Further, in the illustrated MCU architecture 200, two microcontrollers are used to provide redundancy. It should be noted that in other implementations the MCU system 200 can include additional microcontrollers. The MCUs of the MCU system 200 are internally connected by an inter-micro communication (IMC) to share information among each other, such as status information.”, para [0030] line 1-3 : “In the depicted example, MCU-2 220 acts as a backup for the MCU-1 210, and vice versa, during CAN communication failure.”, as Klesing teaches the primary and secondary systems as backup systems to each other, where it would be required that each system is configured to control a function in the event of a fault in the primary system, and the combination of Nilsson and Baehrle-Miller teaches redundant systems from controlling emergency functions of braking the combination of Nilsson, Baehrle-Miller, and Klesing teaches wherein  the secondary processor is configured to perform a function in the event of a fault in the primary processor.).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Nilsson, Baehrle-Miller, and Nijakowski with the system of Klesing “to achieve higher safety levels” (Klesing para [0003] line 2-3).

Regarding claim 16, the combination of Nilsson, Baehrle-Miller, and Nijakowski teaches The brake system of claim 4, however the combination does not explicitly teach wherein the secondary processor is configured to perform the emergency function in the event of a fault in the primary processor.

However, in the same field of endeavor (redundant vehicle systems) Klesing teaches a system wherein  the secondary processor is configured to perform a function in the event of a fault in the primary processor.(para [0029] line 1-13 : “FIG. 3 illustrates an example redundant microcontroller unit (MCU) system according to one or more embodiments. The depicted MCU system 200 is depicted in a context of the vehicle 10, where communication to/from the MCU architecture 200 is performed using one or more controller area network (CAN) buses. Further, in the illustrated MCU architecture 200, two microcontrollers are used to provide redundancy. It should be noted that in other implementations the MCU system 200 can include additional microcontrollers. The MCUs of the MCU system 200 are internally connected by an inter-micro communication (IMC) to share information among each other, such as status information.”, para [0030] line 1-3 : “In the depicted example, MCU-2 220 acts as a backup for the MCU-1 210, and vice versa, during CAN communication failure.”, as Klesing teaches the primary and secondary systems as backup systems to each other, where it would be required that each system is configured to control a function in the event of a fault in the primary system, and the combination of Nilsson and Baehrle-Miller teaches redundant systems from controlling emergency functions of braking the combination of Nilsson, Baehrle-Miller, and Klesing teaches wherein  the secondary processor is configured to perform a function in the event of a fault in the primary processor.).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Nilsson, Baehrle-Miller, and Nijakowski with the system of Klesing “to achieve higher safety levels” (Klesing para [0003] line 2-3).

Regarding claim 17, the combination of Nilsson, Baehrle-Miller, and Nijakowski teaches The brake system of claim 2, however the combination does not explicitly teach wherein the primary processor is configured to perform the emergency function in the event of a fault in the secondary processor.

However, in the same field of endeavor (redundant vehicle systems) Klesing teaches a system wherein the primary processor is configured  to perform the emergency function in the event of a fault in the secondary processor.
(para [0029] line 1-13 : “FIG. 3 illustrates an example redundant microcontroller unit (MCU) system according to one or more embodiments. The depicted MCU system 200 is depicted in a context of the vehicle 10, where communication to/from the MCU architecture 200 is performed using one or more controller area network (CAN) buses. Further, in the illustrated MCU architecture 200, two microcontrollers are used to provide redundancy. It should be noted that in other implementations the MCU system 200 can include additional microcontrollers. The MCUs of the MCU system 200 are internally connected by an inter-micro communication (IMC) to share information among each other, such as status information.”, para [0030] line 1-3 : “In the depicted example, MCU-2 220 acts as a backup for the MCU-1 210, and vice versa, during CAN communication failure.”, as Klesing teaches the primary and secondary systems as backup systems to each other, which would require each be configured to perform the function when there is a fault in the other, and the combination of Nilsson and Baehrle-Miller teaches redundant systems from controlling emergency functions of braking the combination of Nilsson, Baehrle-Miller, and Klesing teaches wherein the primary processor is configured  to perform the emergency function in the event of a fault in the secondary processor).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Nilsson, Baehrle-Miller, and Nijakowski with the system of Klesing “to achieve higher safety levels” (Klesing para [0003] line 2-3).

Regarding claim 18, the combination of Nilsson, Baehrle-Miller, and Nijakowski r teaches The brake system of claim 3, however the combination does not explicitly teach wherein the primary processor is configured to perform the emergency function in the event of a fault in the secondary processor.

However, in the same field of endeavor (redundant vehicle systems) Klesing teaches a system wherein the primary processor is configured  to perform the emergency function in the event of a fault in the secondary processor.
(para [0029] line 1-13 : “FIG. 3 illustrates an example redundant microcontroller unit (MCU) system according to one or more embodiments. The depicted MCU system 200 is depicted in a context of the vehicle 10, where communication to/from the MCU architecture 200 is performed using one or more controller area network (CAN) buses. Further, in the illustrated MCU architecture 200, two microcontrollers are used to provide redundancy. It should be noted that in other implementations the MCU system 200 can include additional microcontrollers. The MCUs of the MCU system 200 are internally connected by an inter-micro communication (IMC) to share information among each other, such as status information.”, para [0030] line 1-3 : “In the depicted example, MCU-2 220 acts as a backup for the MCU-1 210, and vice versa, during CAN communication failure.”, as Klesing teaches the primary and secondary systems as backup systems to each other, which would require each be configured to perform the function when there is a fault in the other, and the combination of Nilsson and Baehrle-Miller teaches redundant systems from controlling emergency functions of braking the combination of Nilsson, Baehrle-Miller, and Klesing teaches wherein the primary processor is configured  to perform the emergency function in the event of a fault in the secondary processor).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Nilsson, Baehrle-Miller, and Nijakowski with the system of Klesing “to achieve higher safety levels” (Klesing para [0003] line 2-3).

Regarding claim 19, the combination of Nilsson, Baehrle-Miller, and Nijakowski teaches The brake system of claim 4, however the combination does not explicitly teach wherein the primary processor is configured to perform the emergency function in the event of a fault in the secondary processor.

However, in the same field of endeavor (redundant vehicle systems) Klesing teaches a system wherein the primary processor is configured  to perform the emergency function in the event of a fault in the secondary processor.
(para [0029] line 1-13 : “FIG. 3 illustrates an example redundant microcontroller unit (MCU) system according to one or more embodiments. The depicted MCU system 200 is depicted in a context of the vehicle 10, where communication to/from the MCU architecture 200 is performed using one or more controller area network (CAN) buses. Further, in the illustrated MCU architecture 200, two microcontrollers are used to provide redundancy. It should be noted that in other implementations the MCU system 200 can include additional microcontrollers. The MCUs of the MCU system 200 are internally connected by an inter-micro communication (IMC) to share information among each other, such as status information.”, para [0030] line 1-3 : “In the depicted example, MCU-2 220 acts as a backup for the MCU-1 210, and vice versa, during CAN communication failure.”, as Klesing teaches the primary and secondary systems as backup systems to each other, which would require each be configured to perform the function when there is a fault in the other, and the combination of Nilsson and Baehrle-Miller teaches redundant systems from controlling emergency functions of braking the combination of Nilsson, Baehrle-Miller, and Klesing teaches wherein the primary processor is configured  to perform the emergency function in the event of a fault in the secondary processor).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Nilsson, Baehrle-Miller, and Nijakowski with the system of Klesing “to achieve higher safety levels” (Klesing para [0003] line 2-3).

Conclusion
                                                                                                                                                                                      THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.H./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668